I concur in the bases of the foregoing dissent. The majority opinion clearly goes far beyond the limits laid down in theMithen case and other cases of this court cited. It is to my mind inescapable that in this case the defendant was unjustly prejudiced by the proceedings here complained of, which, by clear inference, informed the jury that he carried insurance.
Either party to a law suit, whether plaintiff or defendant, has a right to knowledge of any fact tending to disqualify a prospective juror; neither has a right to more. Here the proceedings were so conducted as to result in giving information to the entire panel of jurors rather than procuring information from a prospective juror for the protection of the plaintiff. This the plaintiff had no right *Page 607 
to do. Particularly is he without right to import to the jury information that may result in disadvantage or prejudice to the defendant. This seems but elemental justice and must, it seems to me, so appeal to all reasonable minds. The action of the trial court in this case permitted a result prejudicial to the defendant and was grievous error. The limitations set in theMithen case are as wide as simple justice requires or permits.